Citation Nr: 0100797	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  97-08 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 50 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to April 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 RO decision which held that an 
increase in a 50 percent rating was not warranted for bipolar 
disorder.  In July 1998 and July 1999, the Board remanded the 
veteran's claim to the RO for further development. 

In May and October 1999, the veteran claimed a total rating 
based on individual unemployability.  This claim has not been 
developed for appellate review and is referred to the RO for 
appropriate action.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran submitted a November 1999 treatment record, 
signed by A.S.J., M.D.  A review of the claims file reveals 
few medical records from A.S.J., M.D.  This evidence 
indicates that the veteran has received treatment from 
private sources, particularly including A.S.J., M.D.  Since 
the record suggests that additional relevant medical reports 
are available from A.S.J., M.D., attempts should be made to 
secure these records.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  VA medical records regarding the veteran's 
psychiatric health should also be obtained.  Additionally, 
the veteran has indicated in recent statements, that he is in 
receipt of Social Security Administration (SSA) disability 
benefits, and that such benefits are based solely on his 
psychiatric disability.  The most recent SSA records on file 
are on from January 1999 and show that the veteran was 
receiving SSA disability benefits based on heart and 
psychiatric problems.  As the veteran's statement indicates 
that there may be a more recent SSA decision and related 
records which are supportive of his claim, such records 
should be obtained and associated with the claims folder.  
Id. 

Additionally, the recent psychiatric examination reports on 
file, dated in 2000, do not include findings stated in terms 
of the appropriate rating criteria.  The U.S. Court of 
Appeals for Veterans Claims has held that it is error to 
evaluate a psychiatric disability on the basis of criteria 
that are not specifically listed in the applicable Diagnostic 
Codes.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The VA 
psychiatric examinations on file, for example, do not state 
whether the veteran has difficulty in understanding complex 
commands, illogical or obscure or irrelevant speech, spatial 
disorientation, impaired impulse control, or other such 
symptoms that are listed in detail in the rating criteria for 
psychiatric disabilities.  Accordingly, in the absence of an 
adequate examination report, additional development of the 
claim is necessary.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  

Under the foregoing circumstances, the Board finds that 
further development is required, and the case is REMANDED to 
the RO for the following:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain copies of all of 
the veteran's outpatient and inpatient 
psychiatric treatment records, including 
but not limited to medical records from 
any VA facilities in South Carolina, as 
well as A.M.J., M.D.

3  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits as well as 
the medical records relied upon 
concerning that claim.

4  The RO should schedule the veteran for 
a VA psychiatric examination.  The claims 
folder, a copy of this remand, and a copy 
of the new and old versions of VA's 
rating criteria for psychiatric 
disabilities must be made available to 
the examining physician so that he/she 
may review pertinent aspects of the 
appellant's medical history in 
conjunction with the examination.  All 
necessary special studies or tests 
including psychological testing and 
evaluation are to be accomplished.  
Additionally, the examiner's report must 
include answers to the following 
questions:

a.  Does the veteran have a flattened 
affect?

b.  Does the veteran have circumstantial, 
circumlocutory, or stereotyped speech?

c.  Does the veteran have panic attacks, 
and if so, what is the frequency of such 
attacks?

d.  Does the veteran have difficulty in 
understanding complex commands?

e.  Does the veteran have impairment of 
short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete tasks, 
names, directions or recent events))?

f.  Does the veteran have impaired 
judgment?

g.  Does the veteran have impaired 
abstract thinking?

h.  Does the veteran have disturbances of 
motivation and mood?

i.  Does the veteran have difficulty in 
establishing and maintaining effective 
work and social relationships?

j.  Does the veteran have suicidal 
ideation?

k.  Does the veteran have obsessional 
rituals which interfere with routine 
activities?

l.  Is the veteran's speech 
intermittently illogical, obscure, or 
irrelevant?

m.  Does the veteran have panic or 
depression which affects his ability to 
appropriately and effectively function 
independently?

n.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of violence)?

o.  Does the veteran have spatial 
disorientation?

p.  Does the veteran neglect his personal 
appearance and hygiene?

q.  Does the veteran have difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting)?

r.  Does the veteran have totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities?

s.  Does the veteran had persistent 
delusions or hallucinations?

t.  Does the veteran have grossly 
inappropriate behavior?

u.  Is the veteran in persistent danger 
of hurting himself or others?

v.  Is the veteran able to perform the 
activities of daily living, including 
maintaining minimal personal hygiene?

w.  Is the veteran oriented to time 
and/or place?

x.  Is the veteran demonstrably unable to 
obtain or retain employment?

Additionally, the examiner must assign 
the veteran a numerical Global Assessment 
of Functioning Score, as provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  This score should 
be based only on the veteran's service 
connected psychiatric disability.  It is 
imperative that the physician explain the 
significance of the score assigned in 
order to assist the RO and the Board to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).

If the examiner can not answer any of the 
questions (listed above) or complete any 
of the actions requested he should so 
state.  A complete rationale for any 
opinion expressed must be provided.

5  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing actions 
have been conducted and completed in 
full. If any development is incomplete, 
including if the requested examination 
does not include all test reports, 
special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

6.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for bipolar disorder.  
If the benefit being sought by the 
veteran are not resolved to his 
satisfaction, he and his representative 
should be sent a supplemental statement 
of the case, which addresses all newly 
submitted evidence.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder shall 
be returned to the Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


